Title: From Thomas Jefferson to James Monroe, 19 December 1823
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monto
Dec. 19. 23.
Mr. Girardin,  president of the college of Baltimore understanding that the office of librarian to Congress is expected to become vacant by resignn, and desirous of being placed in it, has requestd me to state to you what I know of his qualifns. he lived at Milton in this nbhood 2 or 3. y. while  writing his hist. of Virga, and was during that time in great intercourse and intimacy, with my self.  he is a scholar of high grade, industrious, methodical, careful, of correct morals and conduct, and particularly  proficient in bibliographical knolege, an important  qualifin in that office. I have thought it a duty to bear witness to what I know of him in these respects, and that I render a service even to yourself  by enabling you to judge between him and other competitors for the appmt, and to give it to the worthiest as I know is your  first wish. accept the assurance of my constant and high esteem & respect.Th:J.